internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl br1 plr-116079-98 date date in re taxpayer corp t business activity individual a cpa firm tax years dates a through f dear legend cc intl br1 plr-116079-98 this replies to a letter dated date requesting that taxpayer and its consolidated subsidiaries including corp t be granted an extension of time under sec_301_9100-3 to file the certification described in sec_1 2a d for tax years to replace the certification filed under sec_1_1503-2a d with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 for tax years and to file the agreement described in sec_1_1503-2 for tax years supplementary information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer was audited by the internal_revenue_service irs for the taxable years beginning on date a and ending on date b the irs report for tax_year and tax_year was finalized on date c and the report for tax years through was finalized on date d taxpayer agreed to the report’s findings and related adjustments for these years the report for tax years through required all costs incurred by corp t to be capitalized pursuant to sec_263 the report stated that tax_year appeared to be the proper year for the abandonment_loss deduction attributable to costs of the business activity not previously written off as a result of the irs audit adjustments taxpayer filed an amended_return for tax_year on date e which was signed by cpa firm as paid preparer the amended_return claimed an additional loss which consisted of costs previously capitalized for tax years through costs capitalized by the i r s in tax_year and additional capitalized costs that had not been previously written off for tax purposes subsequent to tax_year taxpayer has only deducted the routine costs of the annual administration of the business activity on date f the irs sent a notice_of_deficiency to taxpayer assessing additional tax relative to tax years through the examination_report in support of the notice_of_deficiency disallowed the losses by reason of the loss_disallowance_rules of sec_1503 for tax years through taxpayer annually engaged cpa firm or its predecessor to review and sign taxpayer’s federal_income_tax return prior to filing with the irs to insure compliance with tax laws and elections individual a a partner in cpa cc intl br1 plr-116079-98 firm states in an affidavit that cpa firm inadvertently failed to advise taxpayer in tax_year the year the amended_return for tax_year was prepared and on which these losses were deducted or in subsequent years tax years through when the routine costs were deducted on taxpayer’s originally filed returns that elective relief under sec_1_1503-2 or sec_1_1503-2a d may be necessary to avoid having corp t’s losses disallowed by the irs upon audit sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in the present situation sec_1_1503-2a d fixes the time to file the certifications for tax years sec_1_1503-2 fixes the time to replace the certifications filed under sec_1_1503-2a d with an agreement described in sec_1_1503-2 and sec_1 g i fixes the time to file the agreement for tax years therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time under sec_301_9100-3 until days from the date of this ruling letter to file the certification described in sec_1_1503-2a d for tax years to replace the certification filed under sec_1_1503-2a d with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 for tax years and to file the agreement described in sec_1_1503-2 for tax years no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the tax returns for the tax years at cc intl br1 plr-116079-98 issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to taxpayer and to the other authorized representative sincerely associate chief_counsel international by _______________________ allen goldstein reviewer
